Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 6/21/2022.  Accordingly, claims 8-15 and 18-20 were elected and consequently claims 1-7 and 16-17 are cancelled. Claims 8-15 & 18-20 are pending.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-15 and 18-20—in particular Independent claims 8 & 18—are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “recording, determining, detecting and either transmitting and/or storing…” data. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. But for the “by controller, the camera…and vehicle memory” language, the claims encompass a user simply comparing the collected data to a predetermined/configurable threshold in his/her mind. The mere nominal recitation of a generic processor and memory does not take the claim limitation out of the mental processes grouping. Thus, the claims recite a mental process which is an abstract idea.
This judicial exception is not integrated into a practical application. The claims recite the elements of recording, determining, detecting and either transmitting and/or storing; and that a generic computer preform these steps. The recording and detecting steps are recited at a high level of generality (i.e., as a general means of receiving/transmitting and storing data for use in the determining and transmitting/storing steps), and as such they amount to mere data gathering, which is a form of insignificant extra-solution activity. The processor that performs the determining and transmitting/storing steps is recited at a high level of generality, and merely automates the determining and transmitting/storing steps. Each of the additional limitations are no more than mere instructions to apply the exception using a generic computer component (the processor). The combination of these additional elements are no more than mere instructions to apply the exception using a generic computer component (the processor). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept.
For the recording, determining, detecting and either transmitting and/or storing steps were considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The background does not provide any indication that the processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
	As per claims 9-15 and 19-20 they all depend from claims 8 and 18 and are therefore rejected for having the same deficiencies as those presented above with respect to claims 8 & 18. 

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-15 & 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sicconi et al. (US 2020/0057487 A1).
Sicconi discloses:
8: A driver monitoring system, comprising:
a gaze tracking camera configured to record images of a driver within a cabin of a vehicle and determine a gaze direction of the driver in the recorded images (see Sicconi at least fig. 1-8 and in particular fig. 3-5 & ¶ 33 & 52 and “watch and analyze driver attention, eyeglass and eye lid tracking, and gaze tracking”); and
a controller in communication with the gaze tracking camera (see Sicconi at least fig. 1-8 and in particular fig. 3-5 & 10 and “AI [211, 315], processor [4033] and AI decision engine [1020]”) and configured to:
detect a potential distracted driving event based on the gaze direction of the driver as depicted in a particular image of the recorded images being outside of a predefined alert driver area for an amount of time exceeding a predefined time threshold (see Sicconi at least fig. 1-8 and in particular fig. 3-5 & 10 and “driver facing camera [1001], road facing cameras [1004-1007] and driver attention model [1015]”); and
perform one or both of the following predefined actions based on the potential distracted driving event: transmission of the particular image to a fleet manager, and storage of the particular image in a local repository of anomalous driving images (see Sicconi at least fig. 1-8 and in particular fig. 3-5 & 10 and “feature extraction [1008-1010], driver attention model [1015], historic driver data sort [1018]”).  
9: wherein the controller is configured to, based on the detected potential distracted driving event: provide the particular image to a convolutional neural network that has been trained with images depicting drivers utilizing mobile devices; and determine, based on feedback from the convolutional neural network, whether the driver is utilizing a mobile device in the particular image; wherein performance of the predefined action is further based on the determination of whether the driver is utilizing a mobile device in the particular image (see Sicconi at least fig. 1-8 and in particular fig. 3-5 & 10 and ¶ 71).  
10: wherein the controller is configured to, based on a determination that the driver is not utilizing a mobile device in the particular image: omit performance of one or both of the predefined actions; and further train the convolutional neural network using the particular image (see Sicconi at least fig. 1-8 and in particular fig. 3-5 & 10 and ¶ 71).  
11: wherein the controller is configured to transmit one or more of the following distracted driving alerts to the driver based on the potential distracted driving event: an audio notification through a vehicle speaker; an audio notification to a wireless headset worn by the driver; and a visual notification on an electronic display within the cabin (see Sicconi at least fig. 1-8 and in particular fig. 3-5 & 10 and ¶ 71).  
12: wherein the gaze tracking camera is a video camera, and the images are recorded in a video feed from the video camera (see Sicconi at least fig. 1-8 and in particular fig. 3-5 & 10 and ¶ 71).  
13: wherein the controller is configured to adjust one or both of the predefined time threshold and the predefined alert driver area based on at least one of traffic density, weather conditions, object detection external to the vehicle, and a geographic location of the vehicle (see Sicconi at least fig. 1-8 and in particular fig. 3-5 & 10 and ¶ 71).  
14: wherein the controller is configured to select one or both of the predefined time threshold and the predefined alert driver area based on an experience level of the driver (see Sicconi at least fig. 1-8 and in particular fig. 3-5 & 10 and ¶ 71).  
15: wherein the controller is configured to: obtain additional images depicting the driver from the gaze tracking camera, or another camera, at random intervals; and transmit the additional images to a fleet manager, store the additional images in the local repository of anomalous driving images, or both (see Sicconi at least fig. 1-8 and in particular fig. 3-5 & 10 and ¶ 71).  
18: A method of monitoring a driver, comprising: recording images of a driver within a cabin of a vehicle; determining a gaze direction of the driver in the recorded images; detecting a potential distracted driving event based on the gaze direction of the driver, as depicted in a particular image of the recorded images, being outside of a predefined alert driver area for an amount of time exceeding a predefined time threshold; and based on said detecting, performing at least one of the following predefined actions: transmitting the particular image to a fleet manager; and storing the particular image in a local repository of anomalous driving images (see claim 8 above).  
19: comprising, based on the potential distracted driving event: providing the particular image to a convolutional neural network that has been trained with mobile device usage images depicting drivers utilizing mobile devices; and determining, based on feedback from the convolutional neural network, whether the driver is utilizing a mobile device in the particular image; wherein performance of the at least one predefined action is further based on the determination of whether the driver is utilizing a mobile device in the particular image (see Sicconi at least fig. 1-8 and in particular fig. 3-5 & 10 and ¶ 71).  
20: comprising, based on a determination that the driver is not utilizing a mobile device in the particular image: omitting performance of one or both of the predefined actions; and further training the convolutional neural network using the particular image (see Sicconi at least fig. 1-8 and in particular fig. 3-5 & 10 and ¶ 71).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached on 9-9:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MACEEH . ANWARI
Primary Examiner
Art Unit 3663



	/MACEEH ANWARI/               Primary Examiner, Art Unit 3663